        Case 1:20-cv-05441-KPF Document 247-1 Filed 01/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Uniformed Fire Officers Association, et al.,                Case No. 1:20-cv-05441-KPF
                   Petitioners/Plaintiffs,
               -against-
Bill de Blasio, in his official capacity as Mayor of
the City of New York, et al.,
                   Respondents/Defendants
               -against-
Communities United for Police Reform,
                   Intervenor-
                   Respondent/Defendant.


                                   CERTIFICATE OF SERVICE

       I, Margaret Wheeler-Frothingham, certify as follows:

       On January 12, 2021, I caused the foregoing Motion to Withdraw as Counsel to be served

on Joo-Hyun Kang, Director of Intervenor-Respondent/Defendant Communities United for

Police Reform via email at the following address: jkang@changethenypd.org.

       On January 12, 2021, I also caused the foregoing Motion to Withdraw as Counsel to be

electronically filed with the Clerk of the Court using the Court’s CM/ECF system, which sends

notification of such filing to counsel of record in the case.

       I certify under penalty of perjury that the foregoing is true and correct.

Executed on January 12, 2021.




                                                       ________________________
                                                       Margaret Wheeler-Frothingham
